     Case 3:19-cv-02231-MMA-JLB Document 47 Filed 02/24/21 PageID.529 Page 1 of 1



1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11   OTINA SENGVONG, on behalf of                  Case No. 3:19cv2231-MMA-JLB
     himself, and all others similarly situated,
12                                                 ORDER TAKING MOTION UNDER
                         Plaintiff,                SUBMISSION AND VACATING
13                                                 HEARING;
                vs.
14                                                 FINDING MOOT DEFENSE
     PROBUILD COMPANY LLC, et al.,                 COUNSEL’S MOTION TO APPEAR
15                                                 TELEPHONICALLY
                          Defendants.
16                                                 [Doc. No. 43]
17
18         Plaintiff Otina Sengvong has filed an unopposed motion for preliminary approval
19   of a class action settlement (Doc. No. 39), currently set for hearing on March 8, 2021.
20   Upon due consideration, the Court finds the matter suitable for determination without
21   oral argument. See CIVLR 7.1.d.1; Fed. R. Civ. P. 78(b). Accordingly, no appearances
22   are required; the Court VACATES the previously scheduled hearing and FINDS MOOT
23   defense counsel’s motion to appear at the hearing telephonically (Doc. No. 43). The
24   Court will issue a written ruling as soon as practicable.
25         IT IS SO ORDERED.
26
     DATE: February 24, 2021                 _____________________________________
27                                           HON. MICHAEL M. ANELLO
28                                           United States District Judge

                                                   1
                                                                         3:19cv2231-MMA-JLB
